ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_01_EN.txt. 48

INDIVIDUAL OPINION OF JUDGE LEVI CARNEIRO
{Translation]

Though I have voted with the majority on nearly all the
questions and have accepted the conclusions of the Judgment,
I nevertheless venture to draw attention to some secondary
differences of view, and to refer to certain considerations which
have influenced my attitude in regard to questions which have
been raised, but which have not been dealt with in the Judgment.

2. It has been decided not to join the Objection to the merits,
in conformity with Article 62, paragraph 5, of the Rules of Court,
as had been requested by one of the Parties.

I consider that such a joinder should only be made when it
is absolutely necessary. However, it often happens that, although
no joinder is made, the decision on the jurisdiction involves a
summary, superficial, or prima facie consideration of certain
questions pertaining to the merits. Such an examination is mainly
confined to the legal issues, without dealing with the facts that
are in dispute, and the decision on the jurisdiction may then
be founded on considerations which touch upon these questions,
without dealing exhaustively with them and without prejudging
them.

3. In my opinion, in order to establish the Court’s jurisdiction
in the present case, it should have been decided that the Ambatielos
claim is “based’’ on the Treaty of November roth, 1886—that
is to say, that it has given rise, in the words of the Protocol of
the same date, to a controversy “‘respecting the interpretation
or the execution” of the Treaty.

The United Kingdom Counter-Memorial has correctly indicated
the line of argument by which the Hellenic Government justifies
the Court’s jurisdiction :

‘“… it contends that the treatment accorded to the clarmant
gave rise to a claim against the United Kingdom under Article XV
of the Treaty of 1886; that, since the United Kingdom rejects
this claim, it should be submitted to arbitration under the Protocol
annexed to that Treaty and continued in force after the termination
of the Treaty by the Declaration made on the date of signature
of the Treaty of 1926; and finally that the refusal of the United
Kingdom to go to arbitration raises a dispute as to the application
of the Declaration which the Court has jurisdiction to decide
under Article 29 of the Treaty of 1926” (paragraph 10, British
Counter-Memorial) (my italics).

Certainly, the Hellenic Government’s argument was correctly
summarized in that passage. The Greek Memorial expressly
contended that there had been a violation of Article XV, para-

27
INDIVIDUAL OPINION OF JUDGE LEVI CARNEIRO 49

graph 3, of the Treaty of 1886, consisting of a denial of justice,
and of Article X of the said Treaty, consisting of inequality of
treatment (Memorial, paragraphs 14 and 22).

The invocation of these provisions of the Treaty seems to be
relevant. Without passing on the facts stated in the Memorial,
or recognizing the correctness of these allegations, it would not
be possible to say whether the invocation of the clauses of the
Treaty of 1886 was justified. The Court cannot do so at the present
stage of the proceedings. However, this invocation must, prima
facie, be regarded as acceptable. That is both sufficient and
necessary to enable the Court’s jurisdiction to be asserted. If
the claim manifestly went beyond the terms of the Treaty of
1886, the Court would have no jurisdiction. For example, if the
claim related to facts prior to the Treaty of 1886, the Court’s
lack of jurisdiction would have to be at once admitted; the
invocation of this Treaty would—even prima facie—appear to
be ill-fourided. In fact, what has to be decided is simply whether
the claim is or is not admitted by the Treaty.

4. In the present case, recognition of the fact that the claim
is based on the Treaty of 1886 follows from the declarations of
the Parties.

In the Counter-Memorial (paragraph 11), after the summary
of the Hellenic Government’s reasoning, which I have quoted
above, the- Agent for the United Kingdom Government submitted
that this reasoning ought to be rejected because :

“‘(a) the Declaration does not form part of the Treaty of 1926
and Article 29 of the Treaty is therefore not applicable to it, and

because
{b) the Declaration was only intended to apply to claims brought
before the date of its signature (16th July 1926).”’

The British Government did not reject the reasoning on the
ground that the claim was not based on the Treaty of 1886,
although it disputed the denial of justice and the inequality of
treatment. On the contrary, it admitted that the claim was, prima
facie, based on the Treaty of 1886.

Its first submission was that the Court

“has no jurisdiction to entertain a request by the Hellenic Govern-
ment that it should order the United Kingdom Government to
submit to arbitration a claim by the Hellenic Government based
on Article XV or any other article of the Treaty of 1886”.

Subsequently, during the oral proceedings before the Court,
the recognition of this fact became quite clear. Counsel for the
United Kingdom, at the hearing on May 15th, stated the condi-
tions which he regarded as necessary for the admission of the
Court’s jurisdiction : (1) that the Declaration was a provision of

28

 
INDIVIDUAL OPINION OF JUDGE LEVI CARNEIRO 50

the Treaty of 1926; (2) that the Greek claim was both ‘‘based
on the Treaty of 1886” and covered by the Declaration (Oral
Argument, page 16). He sought to show that the Declaration
did not form part of the Treaty of 1926, and that it did not cover
the claim ; but he did not attempt to show that the claim was
not based on the Treaty of 1886.

In conclusion, the Greek Counsel said :

“e

.. even our opponents agreed that our legal bases included at
least one which they recognized as pertinent : that was Article XV,

,,

paragraph 3, of the Treaty of 1886....”.

I think that this fact should have been recognized. The Court’s
jurisdiction results from the fact that the dispute is within the
framework of the Declaration of 1926: the claim is ‘“‘based’’ on
the Treaty of 1886.

5. It might perhaps have been possible to anticipate the final
decision of this case by at once affirming—or denying—the
obligation of the United Kingdom Government to submit to
arbitration its dispute with the Hellenic Government in regard
to M. Ambatielos’s claim.

The fullness of the arguments appeared to allow of such a
decision—and I myself was in favour of giving it. I now recognize
that the present Judgment deals solely with the Objection to
the jurisdiction. In presenting it, the British Government very
clearly separated the question of jurisdiction from the question
of the merits. In regard to the latter, it said that the claim of
the Hellenic Government was barred by reason of the delay in
its submission, and that the Court should, in accordance with
the Hellenic Government’s proposal, substitute itself for the
Arbitration Commission, etc. On the preliminary question, what
was alleged was the Court’s lack of jurisdiction to order the
British Government to submit to arbitration a claim by the
Hellenic Government, etc.

The present decision of the Court, in its Judgment on the
Preliminary Objection, is limited to an affirmation of its com-
petence to give the ruling referred to.

Subsequently, in the next stage of the procedure, the Hellenic
Government’s request will be adjudicated upon. Then, and only
then, will the Court be in a position to adjudge and declare, as
requested by the Hellenic Government :

“that the United Kingdom Government is under an obligation
to refer its present dispute with the Hellenic Government to

vo

arbitration....””.

It is true that the Hellenic Government itself, in its “Obser-
vations and Submissions’ departed from this attitude and asked
the Court

29
INDIVIDUAL OPINION OF JUDGE LEVI CARNEIRO SI

“to hold that the United Kingdom Government is bound to
accept the submission to the International Court of Justice,
sitting as an arbitral tribunal, of the dispute now existing between
that Government and the Hellenic Government, and accordingly
to fix time-limits for the filing by the Parties of the Reply and
the Rejoinder dealing with the merits of the dispute”.

A modification resulted from the acceptance by Counsel of the
two Parties, during the oral proceedings, of the principle that
the Court should exercise the functions of the Commission of
Arbitration referred to in the Protocol of 1886. This proposal,
which was proposed by Counsel for the Hellenic Government,
was accepted by the United Kingdom Counsel, subject to the
condition that the Court should first hold that it was competent.
It has been very correctly decided in the Judgment that the
Court has not thereby been invested with jurisdiction to decide
on the merits.

In my view, it should be declared expressly that the Court
could assume the function of the Arbitral Commission as a result
of a Special Agreement between the two Governments. The
declarations of the Agents, or even of Counsel, in the course of
the proceedings, may suffice to establish the competence of the
Court, by a prorogation of jurisdiction. However, in the present
case, the Court holds that competence belongs to the Commission
of Arbitration provided for in the Protocol of 1886. In my opinion,
the Court could not agree to any derogation from the clause
contained in this inter-governmental agreement on the basis of
the mere declarations of Counsel ; nor could it admit that juris-
diction to adjudicate on the dispute has been transferred to it
by virtue of such declarations.

In short, in the submission which I have quoted from its
“Observations’’, the Greek Government envisages, in addition to
this proposal regarding the Court’s competence—which is unac-
ceptable—the continuation of the proceedings by a Repiy and a
Rejoinder. This is required by Articles 41, paragraph 2, and 62,
paragraph 5, of the Rules of Court, just as Articles 47 et sqq. call
for further oral argument.

In this second phase, the question whether the claim is based
on the Declaration of 1926 will be fully examined. One of the
points that will then have to be decided is that raised by Counsel
for the United Kingdom in his sixth argument, where he contended
that the alleged denial of justice committed in violation of the
general principles of international law did not constitute a violation
of the Treaty of 1886, because this Treaty contained no provi
to that effect. I agree that this question ought not te be decided
at the present stage of the proceedings, but not on the scound
that it has not yet been fully argued by the Parties. That on
by the Parties might be interpreted by the Court ; bur I consider
that it would not be a ground for failing to decide this question,

30

   

  

 

SION
INDIVIDUAL OPINION OF JUDGE LEVI CARNEIRO 52

if it were opportune to do so. In fact, it is because this question
pertains to the merits of the case that the Court cannot decide
it at this time. That is all the more true because it is not necessary
to consider this question in order to assert the Court’s jurisdiction.

There will still be a third phase if the Parties agree, only after
the end of the second phase, to confer the arbitral function upon
the Court.

The Court’s concern not to delay the proceedings cannot be
allowed to prevent this prolongation of the case if the Parties
do not find means of avoiding it.

6. The Court’s future decision on the merits, being confined to
a decision on the question whether the Ambatielos claim falls
within the framework of the Declaration of 1926, there is no
reason to fear that the judgment of the Commission of Arbitration
would conflict with such a decision. The only point which the
Court will have to decide will be the competence of that Com-
mission. It is clear that even the Commission itself could not
then declare that it lacks jurisdiction. If the Court should hold
the Commission competent, it will be for it to decide the sole
question of the validity of the Ambatielos claim. If the Com-
mission, its competence having thus been established by the
Court, refuses to decide this question, the Court will have to
order a new commission to be constituted. Something has been
said of the autonomy of the arbitral commissions ; in my view,
their autonomy is limited by the instrument which institutes
them—and in the present case that instrument is constituted
by the Judgment of this Court.

While not exceeding the limits of a decision as to its com-
petence, the Court should not reduce its decision to a doctrinal,
abstract or theoretical assertion; it must necessarily relate its
decision to the specific case. The Court’s jurisdiction is derived
from treaties, and from the features of the particular case before
it. And so the Court will definitively determine the extent of
its jurisdiction and that of any other organ which has to act in
the same case.

7. The most important of the questions submitted is, as has
been recognized in the Judgment, whether the Declaration annexed
to the Treaty of July 16th, 1926, is a patt of that Treaty. The
Court’s reasons in this connection are amply sufficient.

There is, however, I suppose, some doctrinal interest in empha-
sizing the juridical nature of this Declaration.

It is—it must be so described—according to a current expres-
sion, an “interpretative declaration”. Declarations of this sort
are often made bv one of the parties concerned to define the
attitude adopted towards a given treaty, a method of executing

31

 
INDIVIDUAL OPINION OF JUDGE LEVI CARNEIRO 53

it (Fenwick, International Law, p. 438 ; Oppenheim, International
Law, 6th edit., Vol. I, p. 787).

In the British Year Book of International Law (1948, pp. 201-
202), Mr. A. B. Lyons, referring to a declaration by the French
Government on the most-favoured-nation clause, observed that
the competent court had “held that the interpretative declaration
must be read with and deemed to form part of the text of the
treaty and was binding on the courts”.

The Declaration of 1926, which has been referred to, was signed
by the same representatives of the two Governments who were
signatories of the Treaty of the same date. It has the significance
of an authentic interpretation, embodied in the Treaty itself.
The Treaty consists of three parts—Articles, Customs Schedule
and Declaration.

Marcel Sibert has said that a declaration removes various
uncertainties from the principles which are considered as the
expression of the international law in force. Thus, the Declaration
embodied in the Treaty of 1926 removes some uncertainties in
regard to the application of that Treaty and of the earlier treaty
which it replaced.

It is true that the Declaration relates to the Treaty of 1886,
in that it saves claims—which have been or may yet be presented—
based on the provisions of that Treaty, and ensures the continuity
of their remedies in certain cases. Now, this safeguard only became
necessary because a new treaty made its appearance in 1926.
Thus, the Declaration restricted the application of the Treaty
of 1926 by providing that it should not apply to the cases it
mentioned. In virtue of that fact, it could be inserted in the new
treaty, and it forms an integral part thereof; it was so regarded
by the two Governments in their instruments of ratification.

From an intellectual, ideological and juridical point of view,
the Declaration forms part of the Treaty of 1926.

8. There is another consideration which supports that conclu-
sion : if it were not adopted, there would be no pre-established
procedure for the settlement of a dispute between the two Govern-
ments on the interpretation and application of the Declaration.

But such a situation must be avoided, more especially in the
case of two friendly nations—like Greece and the United King-
dom—which are united by their love of democracy and of peace :
they would not fail to provide for a friendly settlement of disputes
which might arise in connection with their two successive com-
mercial treaties. I could never believe that the United Kingdom
and Greece, having concluded two treaties, forty years apart, in
the operation of which there was no interruption, motivated by
the same solicitude for the safeguarding and assisting of their
respective nationals in the territory of the other State, and having
expressly provided, in two instruments, for the friendly settlement

32
INDIVIDUAL OPINION OF JUDGE LEVI CARNEIRO 54

of their disputes (Protocol annexed to the Treaty of 1886, Article 29
of the Treaty of 1926), should find themselves unable to agree
on the application of one of these Treaties, without there being
any solution for such disagreement, either by arbitration or by
recourse to some organ of international justice.

g. I consider such a situation all the more strange and unac-
ceptable because the progress of international law, in its efforts
to prevent war and promote internationa] co-operation, is above
all directed to the pacific settlement of disputes.

The interpretation and application of treaties constitute the
special domain of arbitration for the very reason that they give
rise to purely juridical questions. This was declared by the Second
Hague Conference in 1907 and in Article 13 of the Covenant of
the League of Nations and now, once more, in Article 36 of the
Court’s Statute.

If it is held that the Declaration of the 16th July, 1926, forms
part of the Treaty signed on that day, the difference regarding
the interpretation or application of that Declaration must be
settled by the International Court of Justice, in accordance with
Article 29 of the said Treaty in conjunction with Article 37 of
the Statute of the Court.

10. In regard to the retroactive application of procedural
provisions, and provisions relating to jurisdiction—which the
Court has rejected—-I venture to add that, in the sphere of inter-
national law, such an application can only be allowed when it
is expressly provided for. Even when the organ which was formerly
competent has been abolished, its powers cannot be regarded
as automatically transferred to the new organ which replaces
it. Thus, in order that this Court might inherit the powers of the
Permanent Court of International Justice, it was necessary that
this should be expressly laid down in Article 37 of the Statute.
But, in the Treaty of 1926, there is no provision abolishing the
Arbitral Commissions provided for in the Treaty of 1886. On the
contrary, there is nothing to prevent these Commissions from
being constituted, should that be necessary. From another point
of view, the Declaration annexed to the Treaty of 1926 expressly
maintains the means of settlement by arbitration, in accordance
with the Protocol annexed to the Treaty of 1886, of disputes
based on that Treaty; Article 29 of the Treaty of 1926 limits
the powers of the International Court to the settlement of disputes
as to the interpretation or application of any of the provisions
of the new treaty. The retroactive application of Article 29 would
not be justified and has been expressly excluded.

(Signed) LEVI CARNEIRO.

33

 
